NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

GIDEON SAHAT PERWIRA                             No. 10-70365
SIHOTANG,
                                                 Agency No. A078-020-208
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Gideon Sahat Perwira Sihotang, a native and citizen of Indonesia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying Sihotang’s motion to reopen

as untimely where he filed the motion nearly four years after the BIA’s final order

of removal. See 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within 90

days of the final administrative order). We lack jurisdiction to review Sihotang’s

contention that he qualified for an exception to the filing deadline under 8 C.F.R.

§ 1003.2(c)(3)(ii) because he failed to exhaust this contention before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      We also lack jurisdiction to review the BIA’s decision not to exercise its sua

sponte authority to reopen proceedings. Mejia-Hernandez v. Holder, 633 F.3d

818, 823-24 (9th Cir. 2011).

      Sihotang’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   10-70365